Citation Nr: 1031618	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  03-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the Veteran as a former 
prisoner of war (POW).

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active World War II service.  A DARP Form 632 
indicates that he had beleaguered status from December 25, 1941, 
to May 5, 1942; missing status from May 6, 1942, to May 19, 1942; 
no casualty status from May 20, 1942, to September 16, 1944; 
missing status from September 17, 1944, to March 17, 1945; 
recognized guerilla service from March 18, 1945, to July 13, 
1945; and regular Philippine Commonwealth Army service from July 
14, 1945, to April 17, 1946.  He died in February 1998.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 administrative decision, which denied 
recognition of the Veteran as a former POW, and a July 2002 
rating decision, which denied, in pertinent part, service 
connection for the cause of the Veteran's death and entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  In February 2003, the 
appellant appeared at a Board hearing held at the RO (i.e., 
Travel Board hearing) before an Acting Veterans Law Judge (AVLJ) 
who is no longer with the Board.  In September, 2007, the 
appellant testified at a Board hearing at the Los Angeles, 
California, RO.  

For unknown reasons, the appeal perfected at that time-
recognition as a POW-was dropped in the subsequent remand by 
that AVLJ.  Because it was a perfected issue on appeal, there is 
no indication that the appellant has withdrawn that issue, and a 
decision on that issue could, theoretically, affect both of the 
other issues on appeal, the Board is of the opinion that it is 
better considered as a separate issue.  

In a decision dated in December 2007, the Board denied the claim 
for service connection for the cause of the Veteran's death, and 
remanded the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a single-judge 
memorandum decision dated in April 2009, the Court vacated the 
Board decision and remanded the case for further action.  In 
October 2009, the Board remanded the case for additional 
proceedings.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not forcibly detained or interned by the 
Japanese government, nor was he on active duty at the time of the 
purported imprisonment.

2.  The Veteran died in February 1998, at the age of 79 years, 
due to cardiorespiratory distress, acute renal failure, and 
hepatoma.  

3.  At the time of his death, service connection was not in 
effect for any disabilities, and a disability of service onset, 
including malaria and treatment therefore, did not contribute to 
cause his death.  

4.  The conditions causing the Veteran's death were first shown 
many years after service, and were not caused by any incident of 
service.  

5.  The appellant has not alleged that any rating decision during 
the Veteran's lifetime was clearly and unmistakably erroneous, 
nor has she submitted relevant, previously unavailable service 
department evidence, which would establish that the Veteran was 
entitled to receive a total disability rating for 10 years prior 
to his death.


CONCLUSIONS OF LAW

1.  The Veteran was not interned during a period of recognized 
military service.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1(y), 3.40, 3.41 (2009). 

2.  A service-connected disability did not cause or contribute to 
the Veteran's death, and the criteria for DIC based on service 
connection for cause of death are not met.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

3.  The criteria for entitlement to DIC based on receipt of, or 
entitlement to receipt of, total compensation prior to the 
Veteran's death have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in September 2001, prior to an initial 
determination on her claims, the appellant was notified of the 
information or evidence necessary to prove the element of Veteran 
status as a POW, such as statements from persons who knew the 
Veteran and had knowledge of his claimed POW service in World War 
II.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) 
("Since veteran status is frequently a dispositive issue in 
claims filed by Philippine claimants, some tailoring of VCAA 
notice concerning proof of veteran status is necessary in most, 
if not all, cases.").  

The September 2001 letter also notified the appellant of the 
information necessary to substantiate the claim for service 
connection for the cause of the Veteran's death, and of her and 
VA's respective obligations for obtaining specified different 
types of evidence.  She was told that the evidence must show a 
causal relationship between the Veteran's death and an injury, 
disease or event in military service.  She was advised of various 
types of lay and medical evidence that could substantiate her 
claim, such as medical evidence linking the causes of the 
Veteran's death to active service.  She was informed that service 
connection had not been in effect for any disability at the time 
of the Veteran's death, and she was provided an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In October 2007 she 
was provided with information regarding payment rates and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although this was not sent prior to the initial 
determination, subsequently, the claim was readjudicated, and a 
supplemental statement of the case was provided in February 2010, 
thus correcting the timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  

Concerning the claim for DIC under 38 U.S.C.A. § 1318, the 
relevant facts are not in dispute and the resolution of the 
appellant's claim is entirely dependent upon the application of 
relevant statutes and regulations; under these circumstances, no 
notice or assistance is required under the VCAA.  See Kane v. 
Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001). [1318]
Thus, the duty to notify was satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Available service department 
records have been obtained, as has the Veteran's death 
certificate and identified, available post-service medical 
records.  Pursuant to the April 2009 Court memorandum decision, 
records from Hollywood Presbyterian Medical Center (Hollywood 
Presbyterian) were requested, but the custodian of records of 
that facility certified, in February 2010, that such records were 
no longer available, and the appellant submitted that 
certification to VA.  Verification of the Veteran's service was 
obtained from National Personnel Records Center (NPRC) in October 
1986.  The appellant has not identified any other potentially 
relevant information or evidence.  In June 2010, the Board 
obtained an opinion from the Veterans Health Administration 
(VHA).  This opinion was based on a review of the file, and, 
although the opinion listed the wrong date of death of the 
Veteran, in all aspects important to the opinion, the information 
was correct, and the opinion contained a rationale for the 
opinion sufficient for the Board to make an informed decision.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Recognition as POW

The appellant contends that her husband was a former POW of the 
Japanese government during World War II, for the period from May 
20, 1942, to September 16, 1944.  For VA benefits purposes, a 
prisoner of war is a person who, while serving in the active 
military, naval or air service, was forcibly detained or interned 
in the line of duty by an enemy or foreign government, the agents 
of either, or a hostile force.  38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. § 3.1(y) (2009).  

In determining whether an individual may be recognized as a POW, 
VA shall accept the findings of the appropriate service 
department regarding whether the individual was a POW during a 
period of war unless a reasonable basis exists for questioning 
it.  8 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y)(1); 
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. 
App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The file contains copies of three separate Affidavit of 
Philippine Army Personnel (PA AGO Form 23) forms signed by the 
Veteran in July 1945, either May or August 1945, and in January 
1946.  Although these affidavits all contain some discrepancies 
as to the Veteran's claimed circumstances of service, they all 
claim that he was a POW of the Japanese government from May (20 
or 21) 1942 to September (16 or 17) 1944.  A review of Philippine 
Commonwealth Army records shows that the Veteran was reported as 
having been imprisoned as a POW by the Japanese from May 20, 
1942, until September 17, 1944.

The file contains several affidavits submitted on the Veteran's 
behalf in connection with his efforts during his lifetime to gain 
POW status.  M. Mandac stated, in an affidavit dated on July 30, 
1947, that the Veteran had been a junior officer assigned under 
him, and that the Veteran had been inducted into the USAFFE on 
December 25, 1941, and fought against the Japanese when they 
landed at Parang, Cotabato, in April 1942.  In affidavits from J. 
Del Carmen, dated on March 6, 1962, and V. Valenova, dated on 
March 21, 1962, these men stated that they had served with the 
Veteran from his induction in the USAFFE in December 1941, until 
the unit, including the Veteran, surrendered to the Japanese in 
May 1942.

Also of record is a copy of a December 1954 letter addressed to 
Col. D. Garcia, from Leslie C. Gay, Acting Director, Appeals and 
Hearings Service, U.S. Foreign Claims Settlement Commission, 
noting that the Department of Defense had recently verified his 
POW status, and requesting that Col. Garcia review a list of over 
200 men (including the Veteran) who also alleged that they had 
surrendered to the Japanese on May 20, 1942, to ascertain if he 
could swear that any of the individuals on the list had been held 
as a POW with him.  

Col. Garcia also submitted an affidavit dated in March 1955.  In 
this affidavit, he stated that he and the Veteran had been 
assigned to the same USAFFE unit in the Philippines when it 
surrendered to the Japanese in May 1942.  He also stated that, 
following their surrender, he and the Veteran were imprisoned by 
the Japanese as POWs at Camp Cotabato, transferred to Davao, and 
then transferred to Camp Bongabong between May 20, 1942, and 
February 28, 1943. 

A review of an "Official Statement of the Military Service" of 
the Veteran dated on February 26, 1980, indicates that the U.S. 
Army official records showed that the Veteran served as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, from December 25, 1941, to April 17, 1946.

Based on this evidence, the service department (the U.S. Army) 
verified in October 1986 that the Veteran had beleaguered status 
from December 25, 1941, to May 5, 1942; missing status from May 
6, 1942, to May 19, 1942; no casualty status from May 20, 1942, 
to September 16, 1944; missing status from September 17, 1944, to 
March 17, 1945; recognized guerilla service from March 18, 1945, 
to July 13, 1945; and regular Philippine Commonwealth Army 
service from July 14, 1945, to April 17, 1946.  

His qualifying service, for VA purposes, was from December 25, 
1941, to May 19, 1942, and from September 17, 1944, to April 17, 
1946.  The period from May 20, 1942, to September 16, 1944, did 
not qualify, on the basis that the Veteran had alleged POW 
status, but it was not supported.  

In a November 1997 POW Questionnaire, the Veteran stated that he 
had surrendered to the Japanese on May 20, 1942, at Parang, 
Cotabato, Philippines.  He said that on or about September 1943 
[sic], he escaped from the Antique Copper Mines and joined the 
guerrillas.  He said he had been held captive at Camp Parang, 
Cotabato; Davao City, Philippines; Manila prison; Camp Bongabong, 
Nueva Ecija, Philippines; and Antique copper mines in the 
Philippines.  He stated, that Col. Calixto Duque, Col. Dominador 
F. Garcia and Lt. Col. Valeriano Valenova had been interned with 
him.  

In an October 2001 POW Questionnaire, completed by the appellant, 
she contended that her husband surrendered to the Japanese on May 
20, 1942, at Parang, Cotabato, Philippines. She stated he later 
escaped from Japanese forces in or about September 1943 and 
joined the guerrillas. She alleged her husband was held captive 
at Camp Parang, Cotabato, Davao City, Philippines; Manila prison; 
Camp Bongabong, Nueva Ecija, Philippines; and Antique copper 
mine, Antique, Philippines.  The appellant also stated that 
Dominador F. Garcia and Valeriano Valenova had served with her 
husband.

The appellant testified at her August 2003 and September 2007 
Travel Board hearings that her husband had been imprisoned by the 
Japanese as a POW in the Philippines from 1942 to 1944.

If a claimant provides new relevant evidence concerning a 
Veteran's active service after the initial service department 
certification, the new evidence must be considered by the service 
department.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 
2008).  In this case, the Veteran's service department 
verification was in October 1986.  The evidence dated subsequent 
to that determination consists of statements from the Veteran 
during his lifetime, and, after his death, the appellant, 
regarding his claimed POW circumstances, which essentially 
reiterate the information previously considered by the service 
department, but without any additional documentation or 
corroboration.  The Veteran's allegations relating to POW 
experiences were before the service department when it previously 
rejected the Veteran's claim of POW status, and, therefore, there 
is no new evidence to provide to the service department.  

With respect to the appellant's contention that her husband 
should be recognized as a POW, as noted above, the service 
department has certified that he was on no casualty status at the 
same time that the appellant has contended that he was interned 
by the Japanese as a POW.  The Board acknowledges the multiple 
affidavits submitted in support of this contention, but these 
were considered by the service department in its rejection of the 
Veteran's claim for POW status.  Only service department records 
can establish if and when a person was serving on qualifying 
active service.  38 C.F.R. § 3.203; Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  Where service department certification is required, the 
service department's decision on such matters is binding on the 
VA.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).  

Further, there is no reasonable basis to question the service 
department's determination.  The various affidavits and testimony 
from the Veteran, witnesses, and the appellant contain differing 
accounts of the Veteran's purported captivity.  The service 
department considered Col. Garcia's affidavit, as well as the 
other affidavits, and determined the Veteran had not been a POW.  
The evidence submitted by the appellant consists of copies of 
evidence previously considered, as well as statements from 
herself and the Veteran concerning his purported POW experiences, 
dated many years after the events in question.  These 
recollections, without any further supporting evidence, do not 
add anything to the record that could be used to question the 
service department's determination.  Accordingly, POW status 
cannot be conferred, and the appeal as to that issue is denied.  
38 C.F.R. § 3.1(y).  

III.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

According to the death certificate, the Veteran died in February 
1998, at the age of 79 years, due to cardiorespiratory distress, 
acute renal failure, and hepatoma.  At the time of his death, 
service connection was not in effect for any disabilities.  

The Veteran's available service medical records show that he was 
treated in October 1945 and November 1945 for "malaria, old, 
tertian, moderate," as well as for moderate acute catarrhal 
nasopharyngitis and respiratory influenza.  A review of the 
Veteran's separation physical examination shows that he was 
clinically normal at service discharge.

After service, a POW protocol examination was provided from 
October 1986 to June 1987; the Veteran reported having been a POW 
during World War II.  Reportedly, he had served in the Philippine 
Army retiring as a Colonel in 1971.  A history of malaria as a 
POW, in remission, was noted on the examination report.  

The appellant, who is the Veteran's surviving spouse, contends 
that the malaria that the Veteran had in service was treated with 
Atabrine, which caused liver damage, and, eventually, liver 
cancer, leading to his death.  She states that this was a medical 
determination made in connection with the initial diagnosis of 
the liver cancer in June 1996, at Hollywood Presbyterian Medical 
Center.  Unfortunately, records are no longer available from that 
facility.

Private and VA treatment records of his treatment in 1996 and 
1997 show that primary liver cell cancer was diagnosed in June 
1996, when the Veteran was being evaluated for diarrhea.  
Although initially responding to intrahepatic chemoembolization, 
the Veteran eventually succumbed in February 1998.  During the 
terminal hospitalization from January to February, 1998, the 
Veteran was also noted to have a 10-year history of diabetes 
mellitus and hypertension.  Final diagnoses also included 
metabolic encephalopathy secondary to uremia secondary to acute 
renal failure.  None of these treatment records contains any 
comment as to whether the malaria in service, or the medication 
used to treat the malaria, was related to the subsequent 
development of liver cancer, diagnosed in 1996.

In June 2010, a VHA opinion was obtained.  The physician wrote 
that upon reviewing the literature there was no data to support 
that either a prior diagnosis of malaria or exposure to Atabrine 
had been linked to the development of hepatocellular carcinoma in 
humans.  The physician had experience in treatment of 
hepatocellular carcinoma for the past ten years, and had never 
come across the association of either malaria or its therapy as 
the cause of developing hepatocellular carcinoma.  The physician 
concluded that there was no reason to believe that an association 
of hepatocellular carcinoma and prior exposure to malaria or its 
therapy could be substantiated.  

The appellant's primary contention is that the Veteran's death 
was caused by malaria which was treated with Atabrine, which she 
states caused liver damage, and, eventually, liver cancer, 
leading to his death.  Although she relates this to purported POW 
experiences, it is worth noting that liver cancer is not a 
disease presumptively associated with captivity.  See 38 C.F.R. § 
3.309 (2009).  Moreover, the Veteran was treated for malaria 
during service; therefore, no special presumption or circumstance 
is needed to establish the existence of malaria in service.  
Therefore, for purposes of service connection for the cause of 
the Veteran's death under the facts of this case, it does not 
matter whether or not the Veteran was a POW.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (here 
the Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

The appellant is not competent to state that there is any causal 
relationship between malaria, or treatment therefore, and the 
subsequent development, many years later, of liver cancer; such 
requires medical expertise.  She states that the doctor who 
originally diagnosed his liver cancer said it was related to the 
malaria or Atabrine, but records of this treatment are no longer 
available.  She also stated, however, that this was the same 
doctor who oversaw the Veteran's chemotherapy in a different 
hospital, and the records of that treatment do not mention 
malaria or its treatment as a causal factor.  Moreover, the 
author of the VHA opinion concluded that neither 10 years of 
personal experience nor review of the literature lent support to 
a causal connection between malaria or its treatment and the 
subsequent development of liver cancer.  This medical opinion is 
more probative than the appellant's recollections of what she 
believes a doctor said several years earlier.  

The Veteran served in the Philippine Commonwealth Army, including 
a period of recognized guerilla service during World War II.  
During his lifetime, however, service connection was not in 
effect for any disabilities.  The Veteran's available service 
medical records only show treatment for nasal congestion, old 
malaria, and influenza in October 1945; as noted above, all of 
these conditions had resolved at the Veteran's separation 
physical examination in November 1945.  There is no competent 
evidence linking any in-service complaint to liver cancer first 
shown decades later, or to acute renal failure or 
cardiorespiratory distress noted on the death certificate.  In 
short, there is no competent evidence linking any disorder shown 
at the time of the Veteran's death to service; thus, service 
connection for the cause of the Veteran's death is not warranted.  
In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the claim, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
Veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the Veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death, or for lesser periods for a Veteran who died less than ten 
years after release from active duty or who was a former prisoner 
of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).  "Entitled to receive" includes enumerated 
circumstances in which a Veteran, who had a service-connected 
disability that was continuously rated totally disabling by VA 
for the  period specified, was not receiving such compensation 
for various administrative reasons.  38 C.F.R. § 3.22(b)(3).  The 
total disability rating may be based on schedular considerations 
or on unemployability (TDIU).  38 C.F.R. § 3.22(c).  

In this case, according to the death certificate, the Veteran 
died in February 1998, at the age of 79 years, due to 
cardiorespiratory distress, acute renal failure, and hepatoma.  
At the time of his death, service connection was not in effect 
for any disabilities.  Thus, DIC is not warranted under any of 
the circumstances outlined above, which require, as a threshold 
matter, a service-connected disability.  

For DIC claims filed on or after January 21, 2000, DIC benefits 
may not be awarded based on "hypothetical entitlement," which 
means, in essence, that, hypothetically, a different decision 
would have resulted in a Veteran's receiving a 100% disability 
rating for at least ten years prior to death, as a matter of law.  
See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); 
Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).  

Where a Veteran filed a claim for disability compensation during 
his or her lifetime, the Veteran may be "entitled to receive" 
compensation for total disability for the requisite time period, 
in certain limited circumstances.  38 C.F.R. § 3.22(b).  The 
first of these is if the Veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the requisite 
time period, but for clear and unmistakable error (CUE) committed 
by VA in a decision on a claim filed during the Veteran's 
lifetime.  38 C.F.R. § 3.22(b)(1).  The appellant has not alleged 
CUE in any such decision.  

The other basis for finding that a Veteran was "entitled to 
receive" compensation is where there is additional evidence 
submitted to VA before or after the Veteran's death, consisting 
solely of service department records that existed at the time of 
a prior VA decision but were not previously considered by VA, and 
which provides a basis for reopening a claim finally decided 
during the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  38 C.F.R. 
§ 3.22(b)(2).  The evidence submitted since the last final 
decision in 1987 has either been duplicative of evidence 
previously of record, not relevant to the issue of service 
connection, and/or evidence other than service department 
records.  As a result, entitlement to DIC under 38 U.S.C.A. 
§ 1318 may not be established on this basis.

Accordingly, there is no legal basis to grant the appellant's 
claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318.  Entitlement to DIC benefits is prefaced on specific and 
unambiguous requirements, which have not been met.  The Board has 
no authority to grant claims on an equitable basis and, instead, 
is constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the 
application of the law to the undisputed facts, this claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the benefit-of-the-doubt does not 
apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Recognition of the Veteran as a former POW is denied.

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


